Citation Nr: 1513375	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-22 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable rating for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran requested a hearing in his May 2010 VA Form 9.  However, a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing.  38 C.F.R. § 20.702(e).  Here, in December 2014, the Veteran, through his representative, withdrew the request for a hearing in writing, and the Board will therefore proceed to adjudicate the appeal.  Id.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal, and, as such, have been considered as part of the present appeal.

The issue of entitlement to an increased rating in excess of 30 percent for proctitis, radiation induced, associated with prostate cancer, has been raised by the record in a December 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a letter from "Dr. D.K." of the VA Medical Center in Fresno, California, dated February 9, 2015.  The letter states that the Veteran suffers from incontinence of the bowels and urine secondary to prostate surgery and radiation and that the Veteran wears diaper pull-ups for "incontinence issues."  
First, in the previous VA examinations of record, the Veteran repeatedly denied wearing absorbent materials.  Therefore, the letter reflects a change in the Veteran's condition.  

Also, the Veteran's prostate cancer is rated under Diagnostic Code 7528, which instructs to evaluate residuals of prostate cancer as voiding dysfunction or renal dysfunction, whoever is predominant.  However, the Veteran has been separately evaluated for bowel dysfunction under Diagnostic Code 7332, which evaluates impairment of sphincter control.  Dr. D.K.'s letter does not clearly indicate the precise nature of the Veteran's incontinence "issues" and does not clearly attribute such symptoms to his proctitis as opposed to residuals of prostate cancer.  In other words, it is unclear whether the Veteran needs to wear absorbent pads for his bowel symptoms or whether he needs to wear absorbent pads for any urinary incontinence, regardless of the bowel dysfunction.  Based on the foregoing, a medical examination is necessary to clarify the nature of the Veteran's genitourinary disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination(s) to determine the precise nature of the residuals of prostate cancer.

The examiner is specifically requested to distinguish, as much as possible, the severity of the Veteran's bowel dysfunction versus urinary dysfunction, to include which condition requires the wearing of absorbent materials. 

The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  All indicated tests and studies should be accomplished and the findings then reported in detail.  
A rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond. 

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

